Reasons for Allowance
None of the cited references, alone or in combination, disclose the protective foam  shoulder pad structure  with the first and second arch shaped portions that lie above each together with a space there between with the first connected to the second as claimed in claims 1 and 21.

The Related application of 17/198 325 includes a hinge portion  not present in the present application and therefore    the Terminal Disclaimer is no longer necessary  in regard to the amended claims of 1 and 21.

/GLORIA M HALE/Primary Examiner, Art Unit 3732